DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
	The amendment of claim 1 and cancellation of claim 8 are acknowledged.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly et al. (US 2004/0253468) in view of Beavers et al. (US 4,939,009) and further in view of Kendig et al. (US 2006/0014036).
	Regarding claims 1 and 13, Donnelly discloses a coextruded multilayer thermoplastic structure (0001) which can be thermoformed (abstract), the structure comprising a first layer including at least one thermoplastic polyolefin layer (0010), a second layer comprising at least one thermoplastic vinyl aromatic polymer including polystyrene, styrene butadiene copolymers, and styrene methyl methacrylate copolymer (0022), and a tie layer located between the first and second layers (0012). Donnelly discloses the layer being coextruded together (0036). Donnelly teaches the at least one thermoplastic polyolefin layer including at least one polyethylene and polypropylene (0019). The polyethylene including copolymers of ethylene and at least one alpha-olefin (claimed elastomer component).
	Donnelly does not disclose the tie layer having a thickness of from 0.05 to 1 mm, and consisting of copolymers selected from the group consisting of olefinic acrylate copolymers having a homogeneous or heterogeneous distribution of compositions and molecular weight, copolymers of olefin and (meth)acrylic acid which can be partially or fully in salt form, and mixtures thereof, the tie layer having a tensile modulus of greater than 300 psi, as measured by ASTM D638, or the substrate layer being thicker than the capstock and tie layer combined.
	Beavers, in the analogous field of co-extruded thermoplastic polymers films, discloses a tie layer composition for binding dissimilar materials (column 1, lines 45-50). Beavers teaches the tie layer having a tensile strength of at least 25 kg/cm2 (~355.6 psi; 
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the tie layer composition of Donnelly to consist of copolymers of olefin acrylate having a tensile strength of 25 kg/cm2 or more and applied to a thickness of 0.2 to 3 mils, as taught by Beavers, to achieve sufficient adhesion and prevent separation during autoclaving conditions (column 4, lines 40-45).
Beavers further teaches the thicknesses of the various layers will vary greatly depending of the desired properties/end use (column 2, lines 47-53). Consequently, as the present specification is silent to unexpected results, it would have been an obvious modification to one having ordinary skill in the art at the time the invention was made to modify the thickness of the substrate layer based on routine experimentation, for the purpose of optimizing operation of said film. Said obvious modifications including, selecting a thickness required for a given end use including to achieve a thickness of the substrate layer being thicker than the capstock and tie layer(s) combined. Such modifications would have been obvious to one of ordinary skill in the art, since such a 
	Alternatively, Beavers does not expressly teach wherein the polyolefin substrate layer is thicker than the capstock or tie layer(s) combined.
	Kendig, in the analogous field of co-extruded thermoplastic polymers films for binding dissimilar material (0013) discloses an example in which the a multilayer laminate has a 0.9 mil outer layer and 0.02 to 0.05 mil tie layer (total 0.92-0.95 mil) coextruded with a 9 mil substrate layer (0144). 
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the substrate layer of modified Donnelly to be thickener than the capstock and tie layer combined, as taught Kendig, to achieve a film suitable for packaging applications (0101).
	Regarding claim 6, Donnelly discloses the vinyl aromatic polymer including impact modifiers (0022).
Regarding the overlapping ranges discussed above in claims 1 and 13, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by 
	Regarding claims 14-16, Donnelly discloses forming a film (flat sheet) via coextrusion (0038).
	Please note, claims 1 and 16 include product by process language regarding the recitations of “thermoformable," “coextrusion,” and “formed by”.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly in view of in view of Beavers in view of Kendig as applied to claim 1 above and further in view of Wypych (Handbook of Polymers, ChemTec Publishing, pages 14-17, 2012).
Regarding claims 3 and 5, modified Donnelly discloses the limitations of claim 1 as discussed above. Donnelly does not disclose the weight average molecular weight of the styrenic-based polymer as being between 50,000 and 500,000 g/mol as measured by gel permeation chromatography or that the styrenic-based polymer comprises acrylonitrile-styrene-acrylate copolymers.
Wypych, in the analogous field of polymer composition for outdoor furnishings, discloses a handbook data sheet directed to a general ASA polymer (page 14). As can be seen from page 14 in the SYNTHESIS section, the mass average molecular weight of ASA ranges from 60,000-200,000 g/mol.
One or ordinary skill in the art before the effective fling date of the claimed invention would have found it obvious for the styrene based polymers of Donnelly to include a ASA polymer having a molecular weight range in the range of 60,000 to 200,000 g/mol as disclosed by Wypych in order to achieve a film with outstanding properties of high service temperature, low thermal conductivity and weather resistance (page 17, PROCESSING).

Response to Arguments
Applicant’s arguments filed 01/04/2022 have been fully considered but they are not persuasive. Applicant argues that none of the references teach or suggest that the thermoplastic polyolefin of the substrate contains at least one polypropylene component and at least one elastomer component where the elastomer component includes at .
	The examiner respectfully disagrees. Donnelly teaches that the thermoplastic polyolefin layer is prepared from at least one olefinic monomer including polyethylene and polypropylene. The recitation of at least one suggests a mixture of the polyethylene and polypropylene components. The polyethylene including copolymers of ethylene and alpha-olefin (0019) thus teaches an elastomer component that includes at least one ethylene/alpha-olefin. Thus Donnelly teaches the claimed composition of the thermoplastic polyolefin substrate layer.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781